Citation Nr: 9927115	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  93-16 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1956 to July 
1960.

This appeal arises from an April 1993 action of the St. 
Petersburg, Florida Regional Office (RO) wherein the veteran 
was informed that a claim of entitlement to service 
connection for a neck disability had previously been denied 
in May 1982.  He was further informed that he would have to 
submit new and material evidence in order to reopen the 
previously denied claim.  In July 1993, a Travel Board 
hearing was held at the RO before the undersigned member of 
the Board.  

In September 1995, the Board issued a decision in which it 
was determined that the veteran had not submitted new and 
material evidence sufficient to reopen a claim of service 
connection for a neck disability.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In a 
March 1997 memorandum decision, the Court determined that new 
and material evidence had been submitted to reopen the 
veteran's service connection claim; the Board's September 
1995 decision as to the determination that new and material 
evidence had not been submitted was vacated; and the case was 
remanded to the Board for adjudication in accordance with the 
Court decision.  In September 1997, the case was remanded by 
the Board to the RO for additional development of the 
evidence.  The case is once again before the Board for 
consideration.

The Board also notes that the veteran raised the issue of 
entitlement to service connection for headaches in a February 
1996 submission; and in May 1998, the veteran requested that 
a higher evaluation be assigned for his service connected 
residuals of a fractured zygoma; however, as these additional 
issues have not been developed or certified on appeal and as 
they are not inextricably intertwined with the issue 
currently on appeal, they are referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Disability of the neck, to include arthritis, was first 
manifest many years following separation from active service.

3.  It is more likely than not that disability of the neck is 
unrelated to service.  


CONCLUSION OF LAW

Disability of the neck was not incurred in or aggravated by 
the veteran's period of active service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual background.

Service medical records show that the veteran was injured in 
September 1959.  Treatment notations at the time do not 
include specific complaints or findings relative to the neck 
except for a September 19, 1959 hospital admission notation 
that shows that the veteran had multiple abrasions of the 
entire left side of the face extending to the neck.  

During hospitalization, numbness and pain of the left side of 
the face with swelling and redness were reported.  A history 
of occasional headaches was reported.  Several days following 
admission, general medical examination showed that evaluation 
of the head and neck revealed numbness and pain of the left 
side of the face.  The throat was not infected.  There was no 
deformity or tenderness of the back.  The diagnoses were 
contusions of the left side of the face; abrasions of the 
left side of the face; avulsions of the left mandible; a 
simple fracture of the left zygoma; and lacerated wound of 
the lower lip, intraoral.

On the June 1960 separation examination, the neck and 
neurological systems were normal.

On an initial claim filed in March 1966, the veteran 
requested service connection for skull and facial injuries 
and for numerous contusions.  The only relevant post service 
medical treatment that he reported was having been treated by 
Eugene Beauchamp, M.D., in June 1961 for a facial condition.

On VA examination in November 1966, the veteran reported 
suffering a concussion following a motorscooter accident in 
1959 with depressed skull fracture, zygoma fracture and many 
contusions and abrasions.  He also reported that left eye 
vision had been bad.  A notation shows that ear, nose and 
throat were negative.  He did not complain of headaches or of 
a neck disability.  On examination of the head, face and 
neck, no disability of the neck was found.  The diagnosis was 
no general medical disease.  

On VA psychiatric examination in November 1966, complaints 
included frequent headaches, numbness of the left side of the 
face, and discomfort under the chin where he claimed that 
many cinders were still embedded.  

On VA neurological examination in November 1966, the 
diagnoses were postoperative residuals of fracture of the 
left zygoma resulting in facial injuries as indicated by 
irregular scarring at the corner of both sides of the mouth, 
and an area of numbness extending from the nose on the left 
outward to the side of the face and from directly underneath 
the left eye downward along the upper lip border that 
encompassed an area of about 4 square inches in which there 
was a reduction in sensation.  

Due to the fact that there was a conflict in the service 
medical records as to whether the veteran's inservice injury 
stemmed from an accident or a fight, an administrative 
decision was issued in April 1967.  There was some indication 
in the record of a conflict in the facts as to how the 
veteran received the subject injuries, but there was no 
direct evidence to show that the veteran's version was 
incorrect.  It was therefore determined that the veteran's 
injuries were sustained in the line of duty and were not the 
result of his own willful misconduct.  

By rating action in April 1967, service connection was 
awarded for residuals of a fracture of the zygoma and injury 
to the 7th cranial nerve and for scars of the corners of the 
mouth.

In June 1969, the veteran indicated in writing that when he 
filed his original application for disability compensation, 
he had omitted to apply for an abscess of the chin due to 
retained foreign body.  He submitted two hospital records in 
support of his statement.

Received in June 1969 was a February to March 1961 report 
from Mercy Hospital.  The veteran's chief complaint was pain 
and swelling under the chin.  Examination of the throat was 
clean.  Examination of the neck showed no thyroid 
enlargement.  System review during hospitalization was 
negative except for the abscess.  The diagnosis was submental 
abscess containing a foreign body.

Also received in June 1969 was an emergency room report dated 
in November 1965 which shows that the veteran was treated for 
a large abscess of the chin.

On VA general medical and psychiatric examinations in January 
1970, migraine headaches were reported.  There was no 
complaint, finding or diagnosis relative to disability of the 
neck.

The veteran submitted a claim of service connection for a 
neck disorder in April 1982.  He indicated that his current 
neck disability had resulted from a motorcycle accident in 
1959 while he was in service.  

April 1982 VA outpatient records show that the veteran 
complained of possible paresthesias of the left arm that 
dated back 20 plus years.  Any previous evaluation was 
denied.  Headaches of unknown etiology of "X" years 
duration were reported.  The preliminary diagnoses were 
questionable cervical root compression and headaches.  The 
veteran reported suffering an injury in service.  He noted 
that he began having neck stiffness that had worsened over 
the previous 10 years.  He also reported that tingling of the 
fingers of the left hand and a dull pain of the left shoulder 
had started in approximately 1975.  An EEG and psychiatric 
evaluation failed to reveal a cause for the veteran's 
headaches.  Following examination, the assessment was that 
symptoms were suggestive of possible cervical root 
compression with left arm paresthesias.

Received in May 1982 was a June 1976 report from John Muir 
Memorial Hospital.  This report shows that the veteran 
suffered an accident 2 days before when he was carrying 
several people on his shoulders.  He sustained a hyperflexion 
of the neck when they fell forward.  The veteran complained 
of pain of the left cervical paraspinous muscle and left 
medial parascapular area with radiation into the left 
shoulder.  There was no tenderness of the neck.  Pain was 
aggravated by movement of the head.  There was no paresthesia 
or limb weakness.  There was full range of motion of the 
neck.  X-rays of the neck were interpreted as showing no 
fracture and disc spaces were of normal height.  The lordotic 
curve was reversed; otherwise the x-rays were negative.  The 
diagnosis was muscular strain.

Also received in May 1982 was a statement from Bill 
Chiropractic Clinic that shows that the veteran had been 
treated with spinal manipulations and ultrasound in March and 
April 1981.  The diagnosis was cervical-thoracic sprain with 
attending brachial neuritis and cephalalgia.  

By rating decision in May 1982, service connection for a neck 
disorder was denied as it was determined that the claimed 
disability was not the result of the September 1959 accident.  
The veteran was notified of this decision by letter dated the 
following month and of his appellate rights.  A timely appeal 
was not filed.

In a March 1986 statement, that was received in April 1986, 
the veteran indicated that he had experienced headaches in 
the early 1960s; tests at that time had been inconclusive.  
Shoulder, neck, back and arm pain had started in the mid-
1970s.  He had received chiropractic treatment in California, 
and he reported that the examiner had told him that x-rays 
showed that he had an injury from 15 years or more before.  
After a month of treatment, the veteran reported that his 
symptoms had disappeared for 5 years.  The pain then 
reappeared and the veteran sought treatment in Massachusetts.  
The treatment did not alleviate the pain.  The veteran had 
been examined by VA in 1982 and had been given Motrin for 
pain.  He indicated that the pain had been exacerbated by the 
weight of sandbags when x-rays were taken.  He indicated that 
he had been on the way to seek emergency treatment the next 
day when he was in an automobile accident.  He was not 
eligible for VA treatment at that time and he was referred by 
his family physician to a neurologist.  Following a week in 
the hospital in traction, the veteran underwent surgery and 2 
neck discs were removed.  He indicated that the surgery took 
care of his headaches and normal pain, but that he suffered 
from severe neck stiffness on occasion.  

In a March 1993 statement, the veteran requested that his 
claim of service connection for a neck disability be 
reopened.  He also questioned the previous denial of this 
claim indicating that it was obvious that whiplash had 
occurred. 

An April 1993 statement from Lawrence Metz, M.D., indicates 
that the examiner had reviewed records regarding the 
possibility of service connection due to the veteran's 
accident in service.  There clearly had been some confusion 
about the veteran's injury.  There was a difference in the 
diagnosis made at the Air Force Base and the U.S. Naval 
Hospital.  It was clear to Dr. Metz that the injury was more 
extensive than was first realized.  In reviewing the records 
carefully, Dr. Metz could find no evidence that anyone had 
paid much attention to the veteran's neck at the time of the 
accident.  He indicated that it was clearly reasonable to 
assume that if the veteran had a head injury of the magnitude 
resulting from a motor cycle accident or motor scooter 
accident while traveling at 35 miles an hour, then the 
veteran must have had some neck injury as well.  Dr. Metz 
referred to the fact that the veteran alleged having been 
evaluated by Dr. Morean in 1977 regarding neck problems.  Dr. 
Metz noted that both his admitting history to Bayside Medical 
Center in April 1982 and Dr. Bye's discharge summary showed 
that both physicians had obtained a history of long-standing 
neck problems.  Dr. Metz noted that the veteran had alleged 
having no serious injuries between 1959 and 1982.  It was 
noted that the examiner did not have any previous x-rays of 
the veteran.  Dr. Metz opined that it was reasonable to 
assume that the veteran's neck problems began with his injury 
in 1959 during military service.  

In an April 1993 statement, the veteran indicated that he had 
sought treatment after years of headaches in 1966.  He had 
been referred to a chiropractor in 1977 and that treatment 
had temporarily relieved the pain.  He indicated that x-rays 
taken at the VA in April 1982 had caused excruciating pain 
which caused him to seek emergency medical treatment the next 
day.  He had been involved in a motor vehicle accident on the 
way to the hospital.  

The veteran testified in July 1993 that although an admission 
summary in 1959 reflected that he had been in a bar brawl, he 
actually had been unconscious as he had been in a motorcycle 
accident.  He reported that he had not complained of a neck 
injury at that time because he had no feeling in his face.  
He had headaches and dizziness, but he did not seek treatment 
for these symptoms upon returning to the States.  Headaches 
had grown progressively worse over the years, and he was 
getting pains that extended down into his left arm and back.  
The veteran stated that when he was playing with his children 
on his shoulders in the swimming pool in 1976 he had suffered 
a completely different symptom than before.  He had a 
hyperflexion of the neck which caused a stiff neck.  He 
stated that a chiropractor in California had told him that x-
rays showed an old injury neck injury from between 16 to 20 
years before.  The veteran testified that he had been to a 
send-off party for a comrade and he was returning to base on 
a motorcycle on unpaved back roads when an accident occurred.  
He landed on his head; he was not wearing a helmet.  

Received in November 1997 was an April 1982 VA outpatient 
notation.  The report of medical history on the top of this 
page, dated on April 9, 1982, was previously of record.  The 
report of neurology examination, dated on April 14, 1982, was 
not previously of record.  

On VA neurology evaluation of April 14, 1982, the veteran 
complained of pain of the lower cervical and high thoracic 
back levels with radiation to the left arm.  He reported that 
pain had started many years ago with exacerbations every 1 to 
2 years.  On neurological examination, there was pain to 
palpation over C5-6 and T2-3.  Neck x-rays were negative.  
The diagnostic impression was degenerative disc disease with 
cervical neuralgia.  

Received in December 1997 was an April 1992 statement from C. 
D. Morean, D.C., which indicates that he vaguely remembered 
the veteran's face, but he did not remember enough about his 
history to sign a document.

Received in December 1997 was an April to May 1982 discharge 
summary from Baystate Medical Center.  The veteran was 
admitted by Dr. Metz with symptoms of back pain.  There was a 
several year history of intermittent episodes of acute 
cervical pain which had responded to conservative measures.  
Two months prior to admission, pain had become somewhat more 
accentuated, and it radiated down the left upper extremity 
with associated marked discomfort at night.  Two days prior 
to admission, the veteran had been involved in an accident 
when his vehicle collided with another car.  This 
subjectively increased the veteran's symptoms.  He had 
considerable neck rigidity and weakness in the proximal 
musculature of the shoulder.  Anterior disc excision was 
performed at C5-6 and C6-7 with anterior cervical fusion.  

A January 1998 statement from Dr. Morean indicates that the 
veteran had called him in approximately 1995 and asked if he 
remembered him.  Dr. Morean answered very vaguely if at all.  
The veteran further informed the examiner that he had treated 
him 2 to 4 times in late 1977, and that he had explained to 
the veteran that x-rays showed evidence of an old injury from 
15 to 20 years earlier.  Dr. Morean indicated that he would 
not sign an affidavit as he did not remember enough to do so.  
Ward Chiropractic Clinic had not existed since the mid-1980s 
and thus no records from 1977 were available.  Dr. Morean 
indicated that his answer was still no as 20 years was a 
little long to remember.  Dr. Morean did not remember the 
nature of the veteran's problem or anything regarding his 
care.  

Received in July 1998 were records from June 1997 to June 
1998 from VA Bay Pines that do not include treatment for the 
neck.

On VA orthopedic and neurology examination in February 1998, 
the examiner noted that the veteran's claims folder had been 
reviewed.  There was nothing in the claims folder to indicate 
that the veteran had suffered a neck injury in service.  The 
veteran reported migraine headaches beginning in 1961 or 
1962.  The veteran reported pain in the posterior cervical 
region and down his left upper extremity in 1975.  The 
veteran had developed a stiff neck when he was playing in the 
pool with his child on his shoulders and when wrestling with 
another person with a child on their shoulders.  A 
chiropractor reportedly said that the veteran had an injury 
to his neck that had occurred many years before.  The veteran 
had intermittent neck pain for several years when he was seen 
in April 1982.  Two days prior to admission to a hospital the 
veteran had been involved in a motor vehicle accident.  Neck 
surgery was performed in April 1982.  

On examination, there was a 6 cm. scar of the anterior base 
of the right side of the neck from surgery.  There was no 
atrophy of the musculature of the upper extremities.  
Function of the upper extremities was intact with strength 
assessed as 5/5 except for slight weakness of pinch on the 
left between the thumb and index finger.  There was no spasm, 
splinting or tenderness to examination of the cervical spine.  
There was pain on the extremes of motion.  Flexion was to 50 
degrees, extension to 30 degrees, right and left bending and 
rotation were to 30 degrees.  There was inconsistent 
diminished pinprick sensation of the upper extremities that 
did not follow any specific radicular pattern.  X-rays showed 
a fusion mass from C5-6.  There were some arthritic changes 
involving the vertebral joints at C4-5.  The examiner 
indicated that the claims folder did not reveal any 
indication that the veteran sustained neck injuries during an 
incident in 1959.  It was opined that it was difficult to 
relate the veteran's cervical pathology beginning years later 
when there was no documentation that he sustained any neck 
injury at the time of the accident.  


II.  Analysis.


Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days or 
more during a period of war and arthritis becomes manifest to 
a degree of ten (10) percent or more within 1 year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim for service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1998), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

With regard to the well groundedness of the instant claim, in 
the September 1997 remand the Board noted that the Court had 
determined in its memorandum decision that new and material 
evidence had been submitted.  The case of Gobber v. 
Derwinski, 2 Vet. App. 470 (1992) was cited for the 
proposition that if new and material evidence has been 
submitted sufficient to reopen a claim, then it follows that 
the claim is well grounded.  Current case law, however, 
provides that upon a finding of new and material evidence, it 
must then be determined immediately whether the claim as 
reopened is well grounded.  See Hodge v. West, 155 F.3rd 1356 
(Fed. Cir. 1998) and Winters v. West, 12 Vet. App. 203 
(1999).  The September 1997 determination by the Board that 
the veteran's claim was well grounded, establishes the law of 
the case for the purposes of the adjudication of this appeal.  
In other words, as that determination was based on the law 
that was in effect at that time, the Board may not now 
supersede that determination by the application of more 
recent law.  

Application of the facts in this case to the provisions of 38 
U.S.C.A. § 5107(a), also leads the Board to the same 
conclusion.  Dr. Metz's April 1993 opinion that it was 
reasonable to assume that the veteran's neck problems began 
with his injury in service serves to establish an adequate 
basis for a finding that the veteran's claim is factually 
plausible.  Thus, the Board finds that the veteran's claim is 
both well grounded by application of the law that was in 
existence at the time of the September 1997 Board remand and 
upon a review of the evidence currently of record within the 
meaning of 38 U.S.C.A. § 5107(a).   

The Board is also satisfied that no further assistance is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).  In this regard, the RO was directed in the 
September 1997 remand to obtain all available medical 
records.  By letter in November 1997 from the RO to the 
veteran, it was requested that he supply information and 
medical authorization forms relative to all medical treatment 
for the neck since discharge from service.  

By way of response, the veteran submitted authorization forms 
in December 1997.  He indicated that Dr. Eugene Beauchamp, 
Sr., had died in 1980; that Dr. Eugene Beauchamp, Jr. had 
retired in the mid-1980s and closed his office; that Dr. Bill 
had gone out of business (and practice) and that he could not 
be located; and that Dr. Metz (diagnostic) and Dr. Bye 
(surgery) from Springfield Neurosurgical Associates had 
provided treatment from April to July 1982.  Of record is the 
April to May 1982 report of hospitalization relating to 
surgery performed by Dr. Bye at Baystate Medical Center.  
Also of record is a statement from Dr. Metz regarding his 
treatment of the veteran.  A November 1997 statement from the 
Northhampton VA medical center indicates that complete copies 
of the veteran's records consisting of April 1982 outpatient 
treatment notes were forwarded.  

A May 1991 statement from Ward Chiropractic Clinic in 
California indicates that there were no records for the 
veteran.  The veteran has indicated that he received 
treatment at Ward Chiropractic Clinic from Douglas Morean, 
D.C., in 1977.  Dr. Morean has provided two statements 
regarding his treatment of the veteran.  In April 1992, it 
was indicated that Dr. Morean vaguely remembered the 
veteran's face; however, he did not remember enough about the 
veteran to sign his name to any document, and he returned the 
veteran's materials to him.  Dr. Morean indicated in January 
1998 that the veteran had called him on the phone in 
approximately 1995 and asked him if he remembered the veteran 
from 1977.  The response was that Dr. Morean remembered the 
veteran very vaguely if at all.  The veteran explained that 
Dr. Morean had told him that x-rays showed evidence of an old 
injury from 15 to 20 years before.  Dr. Morean indicated that 
Ward Chiropractic Clinic had ceased to exist since the mid-
1980s so there were no records for the veteran.  Dr. Morean 
indicated that 20 years was too long ago to remember the 
veteran's case, and that he could not recall the area of the 
veteran's problem or anything about his care.  

In view of the comprehensive efforts expended by the RO in 
the evidentiary development of this claim, it is clear that 
all available medical evidence relative to the veteran's neck 
disability since service has been obtained.  Moreover, the 
veteran was afforded a VA orthopedic and neurology 
examination in February 1998 to include a nexus opinion 
regarding the etiology of disability of the neck.  
Accordingly, the Board finds that the duty to assist in the 
development of the veteran's service connection claim has 
been met.  38 U.S.C.A. § 5107(a).

A review of the evidence shows that it is uncontested that 
the veteran suffered a head injury during service in 
September 1959.  Service medical records show treatment for 
multiple abrasions of the left side of the face extending to 
the neck.  Except for this one notation of abrasions 
extending to the neck, the service medical records do not 
include complaint, clinical finding, or diagnosis as to 
injury or disability of the neck.  When the veteran filed an 
initial service connection claim in 1966, he did not include 
a claim for disability of the neck.  He did request service 
connection for skull and facial injuries and for contusions.  
His failure to request service connection for disability of 
the neck is circumstantially conspicuous in light of his 
current claim.  The Board notes that the veteran did fail to 
include chin abscesses as part of his original claim in 1966, 
but in a 1969 statement, he requested that this disability be 
included in the grant of service.  He submitted records 
showing treatment at 2 hospitals in the 1960s.  Therefore, 
the veteran filed an additional claim within 3 years of the 
original claim with medical evidence that clearly tied 
abscesses of the chin to service without having suffered an 
intervening chin injury.  Clearly, the veteran was aware of 
the need to file a claim for service connection for 
disabilities incurred in service; and, in fact, he did pursue 
such claims beginning in 1966.  Significantly, it was not 
until years later that he pursued a claim for service 
connection for a neck disability.

The veteran was afforded a VA examination in November 1966 in 
conjunction with his March 1966 claim.  On examination, the 
veteran did not provide a history of or current complaint of 
a neck disability.  On the other hand, he did report the two 
hospitalizations for chin abscesses.  There is a presumption 
in the law that an individual will provide truthful 
information to health care practitioners when receiving 
medical assistance.  It is logical to infer therefore that 
the veteran would have reported a disability of the neck 
(just as he reported chin abscesses) upon medical examination 
in November 1966 if one had existed, especially in light of 
the fact that he was seeking to obtain compensation for 
disabilities stemming from the 1959 inservice injury.  

Several years later, in January 1970, the veteran again 
failed to provide a history or complaint of a neck injury or 
residual disability on VA general medical and psychiatric 
examinations.  The reports of examination did not include 
findings or diagnoses of a neck disability.

The first medical evidence of a neck disability is found in 
the June 1976 report from John Muir Hospital.  This record 
shows that the veteran was treated for a hyperflexion of the 
neck due to injury sustained when he was carrying people on 
his shoulders.  In June 1976, the veteran failed to attribute 
any current neck injury or disability to the inservice 
accident.  Thereafter, records from Bill Chiropractic Clinic 
in early 1981 reflect a diagnosis of and treatment for neck 
strain.

In April 1982, the veteran filed an initial claim of service 
connection for disability of the neck.  For the first time, 
the veteran claimed that a current neck disability had 
resulted from an inservice motorcycle injury.  It is 
significant that the veteran's medical history and complaints 
during the administration of medical treatment relative to 
disability of the neck changed rather dramatically in April 
1982 along with the filing of a VA compensation claim.  In 
contrast to the absence of complaint or medical history 
before 1976 and the report of acute neck pain due to a neck 
strain in 1976, VA outpatient records from April 1982 show 
that the veteran complained of neck stiffness that had 
worsened over the past 10 years.  He also reported left arm 
radiculopathy that had started in 1975.  

Contemporaneous medical records from 1982 crystallize the 
facts behind the onset of significant neck pathology in 1982.  
An April to May 1982 report from Bayside Medical Center, 
received in December 1997, shows that the veteran reported a 
history of intermittent episodes of acute cervical pain for 
the past several years which had responded to conservative 
measures such as chiropractic manipulations.  This statement 
dovetails with the onset of neck pain concurrent with the 
hyperflexion of the neck suffered in 1976.  

The Bayside Medical Center report further reveals that two 
months prior to the April 1982 admission, the veteran's neck 
pain had become more accentuated and radiated down the left 
arm with marked discomfort at night.  Two days prior to 
admission to the hospital, the veteran had been involved in a 
car accident that had increased his symptoms.  The veteran 
was seen by Dr. Metz prior to admission.  At that time, the 
veteran had exhibited considerable neck rigidity and 
weakness.  There had been little improvement with the use of 
muscle relaxants, heat and a cervical collar and he was 
admitted to the hospital.  A myelogram showed a sizable 
extradural defect on the left at C6-7 consistent with an 
extruded disc fragment.  An anterior cervical disc excision 
at C5-6 and C6-7 and two level fusion were performed.  This 
evidence shows that neck pain, that had started in 1976, 
evolved into significant pathology of the neck following a 
car accident in 1982.  The 1976 hyperflexion of the neck and 
the 1982 car accident with resulting injury to the neck that 
required neck surgery were wholly unconnected with the 
veteran's service.

In March 1986, the veteran reported that a chiropractor had 
treated him for neck disability in 1977 in California.  He 
reported that the chiropractor had informed him that x-rays 
of the neck showed that he had sustained an injury 15 years 
or more prior thereto.  Two statements from Dr. Morean in 
1992 and 1998, the chiropractor who had treated the veteran 
in 1977, show that he was unable to corroborate anything 
about his treatment of the veteran in 1977 to include whether 
the veteran had a neck disability.  

The above medical evidence is augmented by 2 medical opinions 
regarding the alleged connection between the inservice injury 
and the post service development of neck disability.  Dr. 
Metz, in April 1993, indicated that he had reviewed the 
service medical records.  Dr. Metz indicated that the veteran 
had reported a long standing neck problem when he was 
admitted to Baystate Medical Center in April 1982.  The April 
1982 report from Bayside, however, shows that the veteran had 
only reported a history of intermittent episodes of acute 
cervical pain for the past several years that had responded 
to conservative treatment.  Dr. Metz also noted that he did 
not have any previous x-rays.  On the other hand, the 
examiner who performed the February 1998 VA orthopedic and 
neurology examination noted that he had reviewed the 
veteran's claims folder.  The VA examiner then recounted the 
veteran's medical history relative to the neck.  

The Court has provided some guidance as to how the Board 
should approach the evaluation of medical opinions.  In 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), in discussing 
the Board's use of independent medical opinions (IME), the 
Court stated:

An IME opinion is only that, an 
opinion....The VA claims adjudication 
process is not adversarial, but the 
Board's statutory obligation under 38 
U.S.C. § 7104(d)(1) to state 'the reasons 
or bases for [its] findings and 
conclusions' serves a function similar to 
that of cross-examination in adversarial 
litigation.  The BVA cannot evade this 
statutory responsibility merely by 
adopting an IME opinion as its own, 
where, as here, the IME opinion fails to 
discuss all the evidence which appears to 
support appellant's position.  

In short, adequate reasons and bases must be presented if the 
Board adopts one medical opinion over another.  There are 
substantial and significant factors which favor the valuation 
of the February 1998 VA medical opinion over that of Dr. 
Metz's April 1993 medical opinion in the instant case.

It has been established that the February 1998 VA examination 
was based upon a review of the veteran's complete medical 
record.  A review of the record suggests that Dr. Metz most 
likely did not have the veteran's complete medical record 
when he constructed his April 1993 medical statement.  It was 
Dr. Metz's opinion that the fact that the veteran suffered a 
head injury while traveling at 35 miles an hour made it 
reasonable to assume that he must have suffered a neck 
injury.  This statement runs contrary to the medical evidence 
of record as the veteran did not complain of a neck disorder 
nor was one diagnosed in service, and he did not report a 
neck disability at the time of the initial post service claim 
in 1966 or for many years thereafter.  Dr. Metz correctly 
pointed out that the diagnoses were changed at the U.S. Naval 
Hospital in 1959.  It is not unusual for a diagnosis to be 
changed during the course of an extended period of 
hospitalization following an accident.  It is significant 
that at no point during the course of hospitalization in 1959 
did the diagnoses involve the neck.  There is no basis, 
therefore, to question whether disability resulting from the 
inservice head injury was properly evaluated or diagnosed as 
to whether the veteran suffered a neck disability.  In short, 
Dr. Metz's statement as to the existence of a neck disability 
in service is wholly based on conjecture.  Conversely, the VA 
examiner in February 1998 found that the medical record did 
not reveal any indication that the veteran sustained a neck 
injury during the 1959 accident.  This opinion is in harmony 
with medical records prepared contemporaneous with service.

The Board therefore finds that Dr. Metz's opinion that it was 
reasonable to assume that the veteran's neck problems began 
in 1959 is speculative at best and lacks probative value.  
The February 1998 VA opinion, that it was difficult to relate 
cervical pathology beginning years later when there was no 
documentation of a neck injury in service, was based on an 
accurate review and assessment of the medical evidence.  
Therefore, it must be accorded significant probative value.   

Having considered the totality of the medical evidence, and 
in light of the applicable law and regulations, the Board 
concludes that it is more likely than not that the veteran 
does not currently have a disability of the neck that is 
related to his military service.  Accordingly, the Board 
concludes that the preponderance of the 


evidence is against the veteran's claim.


ORDER


Entitlement to service connection for a neck disability is 
denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

